Citation Nr: 1035357	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee disability, 
claimed as secondary to right knee disability.

3.  Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of left index finger fracture.  

4.  Entitlement to a compensable disability rating for service-
connected postoperative laceration scar, forehead.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, 
November 1980 to October 1983, and September 2001 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
from February 2007 and September 2007 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

In May 2008, the Veteran testified before a Decision Review 
Officer at a hearing at the local RO.  A transcript of the 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In a rating decision dated in October 2005, the RO denied 
entitlement to service connection for a right knee disability and 
entitlement to a left knee disability as secondary to the right 
knee disability.  The Veteran was notified of the decision in 
November 2005, but an appeal of the decision was not initiated.  

2.  Since the October 2005 rating decision, evidence that is new, 
that relates to an unestablished fact necessary to substantiate 
the claims of service connection for a right knee disability and 
secondary service connection for a left knee disability, which is 
neither cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claims has not been received.  

3.  The competent and probative evidence of record reflects that 
the Veteran's service-connected residuals of left index finger 
fracture is manifested by subjective complaints of occasional 
numbness, swelling, tenderness, and weakness, with objective 
medical evidence of tenderness over the proximal interphalangeal 
joint, with intermittent findings of swelling and weakness.  At 
the September 2003 VA examination, the Veteran was unable to 
approximate the median transverse crease with left index finger 
by 6 cm, but the gap between the index finger and the proximal 
transverse crease was no more than 1.5 cm at VA examinations 
conducted in September 2006 and May 2008.  There is a two cm, 
well-healed, superficial scar on the dorsum of the left index 
finger, which has no abnormalities.  

4.  The competent and probative evidence of record reflects that 
the Veteran's service-connected postoperative forehead laceration 
scar is crescent-shaped and located on the left temporal area of 
his head.  The preponderance of the evidence consistently 
describes the service-connected scar as superficial, with no skin 
irregularities or attachment to underlying tissue.  The evidence 
also reflects that the service-connected scar is not inflexible 
and does not cause limitation of motion.  The objective evidence 
of record variously reports that the scar measures 4 cm by 1 mm, 
6 cm by 1 mm, and 7 cm, with evidence that the scar measures .375 
inches (1 cm) in diameter at the widest part.  While there is 
objective evidence that there is no elevation or depression of 
the scar, the evidentiary record contains objective evidence that 
the scar is depressed by 1 mm at one point and objective and 
subjective evidence of some skin elevation.  


CONCLUSIONS OF LAW

1.  The October 2005 rating decision denying service connection 
for a right knee disability and secondary service connection for 
a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has not been received with respect 
to the claim of entitlement to service connection for a right 
knee disability or the claim of entitlement to secondary service 
connection for a left knee disability, and the claims may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  The schedular criteria for a disability rating in excess of 
10 percent for service-connected residuals of left index finger 
fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 
(2009).

4.  The schedular criteria for a 30 percent disability rating for 
service-connected postoperative forehead laceration scar have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.118, 
Diagnostic Code 7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

In a rating decision dated October 2005, the RO denied 
entitlement to service connection for a right knee disability and 
entitlement to service connection for a left knee disability as 
secondary to the right knee disability.  At the time of this 
decision, the evidentiary record contained service treatment 
records which showed the Veteran complained of right knee pain in 
May 1983, which was diagnosed as probable chondromalacia.  The 
service treatment records also showed that, at a medical 
examination conducted in July 1986, the Veteran denied having a 
trick or locked knee and the examining physician noted that his 
right knee pain was asymptomatic.  Also of record were post-
service treatment records which showed continued complaints of 
right knee pain, as well as complaints of left knee pain 
beginning in July 2004.  

The post-service treatment records reflect that the Veteran was 
variously diagnosed with right and left knee pain, 
osteoarthritis, and chondromalacia.  See VA outpatient treatment 
records dated from 1994 to 2004.  

Finally, the evidentiary record contained statements from the 
Veteran's private physician, Dr. R.P., which purported to 
establish that the Veteran's current bilateral knee 
osteoarthritis and chondromalacia are related to his military 
service.  In one statement, Dr. R.P. noted that X-rays reveal 
mild osteoarthritis in both knees that was consistent with 
chondromalacia which "could have certainly been aggravated and 
initiated" by his maneuvers and duties in service.  In that 
statement, Dr. R.P. further stated that injuries to the Veteran's 
knee, head, and back were intermingled and are military service 
related.  

In a separate statement, Dr. R.P. noted the Veteran had right and 
left knee arthralgias and injury-related chondromalacia, among 
other disabilities, and stated that the Veteran's current 
symptoms are probably related to his military service.  See 
statements from Dr. R.P. dated May 2005.  

After reviewing the evidence, the RO denied service connection 
for a right knee disability on the basis that, while there was 
evidence of a current right knee disability, a right knee 
condition was not shown in service and there was no evidence of a 
relationship between the current disability and an injury or 
disease incurred during service.  The RO also denied entitlement 
to service connection for a left knee disability as secondary to 
the right knee disability, on the basis that, while there was 
evidence of a current left knee disability, a left knee condition 
was not shown during service and there was no evidence that the 
left knee disability was a result of the right knee disability.  

The Veteran was advised of the RO's decision in November 2005 but 
he did not appeal the RO's determination.  Therefore, the October 
2005 rating decision became final.  See 38 U.S.C.A. § 7105 (West 
2002).  

Since the October 2005 rating decision, the new evidence that has 
been submitted includes medical evidence that shows continued 
complaints of right and left knee pain, with additional 
complaints of lumbar spine pain radiating into the right femur 
and knee and evidence of slightly decreased sensation in the 
right lower extremity.  See VA outpatient treatment records dated 
August and December 2004; September 2006 VA examination report.  

While this evidence is new, in that it was not of record at the 
time of the last final decision, the Board finds this evidence is 
not material because it does not raise a reasonable possibility 
of substantiating the claim.  Indeed, this evidence only 
establishes continued complaints and treatment for the Veteran's 
right and left knee disabilities, with no indication that the 
current right knee disability is related to military service or 
that the left knee disability is the result of the right knee 
disability.  

Since the last final decision, the Veteran also submitted a 
February 2008 statement from his private physician, Dr. R.P., 
which states that the Veteran has generalized osteoarthritis and 
chondromalacia of the knees that he feels are related to the 
Veteran's military service.  While this evidence was not of 
record at the time of the last final decision, the Board finds 
that this evidence is not new because it is essentially 
duplicative of evidence that was considered at the time of the 
October 2005 rating decision.  As noted above, at the time of the 
October 2005 rating decision, the evidentiary record contained 
statements from Dr. R.P., dated May 2005, which stated that the 
Veteran's knee disabilities are related to his military service.  
The February 2008 statement from Dr. R.P. does not contain any 
new rationale or basis for finding a relationship between the 
Veteran's military service and his current right and left knee 
disabilities.  The Board finds that this doctor is essentially 
repeating himself.  Therefore, the February 2008 statement from 
Dr. R.P. is not considered new or material evidence sufficient to 
reopen the claim.  

In sum, the Board finds the Veteran has not submitted new and 
material evidence sufficient to reopen the claim of service 
connection for a right knee disability or the claim of secondary 
service connection for a left knee disability.  Indeed, the Board 
finds that, all evidence received in conjunction with these 
claims since the last final decision in October 2005 is either 
duplicative of evidence that was previously considered or does 
not raise a reasonable possibility of substantiating the claim by 
establishing a nexus to service, or a disability incurred 
therein.  Therefore, based on the foregoing reasons and bases, 
the Board finds that the evidence received in conjunction with 
the claims to reopen are not new and material, and do not serve 
to reopen the claim of entitlement to service connection for a 
right knee disability or the claim of entitlement to secondary 
service connection for a left knee disability.  .  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

With regard to the Veteran's testimony before the RO, it is also 
essentially a repeat of contentions raised in the prior claim. 

However, in making this determination, the Board notes it does 
not appear that the RO's rationale for denying service connection 
for a right knee disability and secondary service connection for 
a left knee disability in the October 2005 rating decision 
accurately reflects the evidence that was of record at that time.  
This apparent defect cannot be corrected in this decision because 
the Board only has jurisdiction over the issue of whether new and 
material evidence has been submitted to reopen the previously 
denied claims of service connection for a right knee disability 
and secondary service connection for a left knee disability.  As 
noted, the Veteran has not submitted new and material evidence 
sufficient to reopen the claim and, thus, the claims may not be 
reopened.  See McGinnis, supra.  

Increased Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, staged ratings may be assigned 
where the symptomatology warrants different ratings for distinct 
time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Left Index Finger

Entitlement to service connection for residuals of a left index 
finger fracture was established in a September 2002 rating 
decision, and the RO assigned a noncompensable (zero percent) 
disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5227 (2002), effective May 1, 2002.  

In October 2004, the RO increased the Veteran's disability rating 
to 10 percent under DC 5229, effective August 26, 2002, the date 
the rating schedule and the criteria for evaluating disabilities 
involving the fingers was amended.  

The Veteran has asserted that his service-connected left index 
finger disability warrants a disability rating higher than 10 
percent.  

A September 2007 rating decision reflects that the Veteran's 
service-connected left index finger disability is currently rated 
10 percent disabling under DC 5299-5229.  The Veteran's specific 
disability is not listed on the Rating Schedule, and the RO 
assigned DC 5299-5229 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by analogy 
will be coded as the first two numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2009).  The 
RO determined that the most closely analogous diagnostic code is 
38 C.F.R. § 4.71a, DC 5229, for limitation of motion of the index 
or long finger.  

As noted above, the rating criteria for evaluating ankylosis and 
limitation of motion of the digits of the hand was amended, 
effective August 26, 2002.  See 67 Fed. Reg. 48,784-87 (2002).  
Generally, in a claim for an increased rating, where the rating 
criteria are amended during the course of an appeal, the Board 
considers both the former and current schedular criteria.  
However, because the rating criteria were amended prior to the 
Veteran's claim for an increased rating, the Board will only 
consider the rating criteria in effect as of August 2002.  

Under DC 5229, a noncompensable disability rating is warranted 
for limitation of motion manifested by a gap of less than one 
inch (2.5 cm) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and extension is limited by no more than 30 degrees.  A 
10 percent rating is warranted for limitation of motion 
manifested by a gap of one inch (2.5 cm) or more between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible, or with extension 
limited by more than 30 degrees.  

Review of the pertinent evidence reveals that the service-
connected left index finger disability is manifested by 
subjective complaints of occasional numbness, swelling, 
tenderness, and weakness.  The objective medical evidence of 
record reflects that there is generally tenderness over the 
proximal interphalangeal joint with palpation and movement, with 
intermittent findings of swelling and weakness in the index 
finger.  At the September 2003 VA examination, the Veteran was 
unable to approximate the median transverse crease by 6 cm; 
however, the gap between the index finger and the proximal 
transverse crease was no more than 1.5 cm on subsequent 
examination.  See VA examination reports dated September 2006 and 
May 2008.  The September 2006 VA examination report reflects that 
there is a two cm, well-healed, superficial scar on the dorsum of 
the left index finger, with no abnormalities.  The evidence 
reflects that, despite the subjective complaints and objective 
findings regarding the left index finger, the Veteran can push, 
pull, twist, probe, and grasp with his left hand and that there 
is no affect on his activities of daily living.  

At the outset, the Board notes the Veteran is right-hand dominant 
and, thus, his service-connected finger disability affects his 
non-dominant hand.  In evaluating the Veteran's claim under DC 
5229, the Board notes that the Veteran is currently receiving the 
highest possible disability rating under that code.  In this 
regard, while there is evidence showing that the gap between the 
tip of the index finger and the proximal transverse crease has 
measured more than one inch, which warrants a 10 percent rating 
under DC 5229, the most recent evidence of record reflects that 
the gap is no more than 1.5 cm, which warrants a noncompensable 
rating under that code.  See VA examination reports dated 
September 2003 and May 2008.  Nevertheless, given the objective 
evidence of tenderness, weakness, and swelling in the left index 
finger, the Board finds that a 10 percent rating is appropriately 
assignable throughout the appeal period.  There is, however, no 
basis on which to award a disability rating higher than 10 
percent under DC 5229.  Therefore, the Board will evaluate the 
Veteran's service-connected left index finger disability under 
all potentially applicable diagnostic codes.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful 
review of the available diagnostic codes and the medical evidence 
of record, the Board finds there are no other DCs that provide a 
basis to assign a disability rating higher than the 10 percent 
rating currently assigned.  In this regard, the Board notes that 
there is no indication that the service-connected left index 
finger disability has resulted in ankylosis of the index finger, 
limitation of motion of other digits, or interference with 
overall function of the left hand.  

The Board has also considered whether a separate rating may be 
granted based upon the scar associated with the service-connected 
left index finger disability.  However, there are no subjective 
complaints or objective findings regarding the well-healed scar 
on the left index finger which would warrant a separate, 
compensable rating.  Therefore, a separate rating based upon the 
scar associated with the service-connected left index finger 
disability is not warranted.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2009) and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require us 
to consider the Veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. 
Brown, 10 Vet. App. 194 (1997), the Board is not required to 
assign a separate rating for pain.  

The Board has considered the Veteran's service-connected left 
index finger disability under the criteria of DeLuca, supra.  In 
this regard, the Veteran has reported experiencing episodes of 
flare-ups of pain on a daily basis, which is precipitated by 
increased use of the finger.  See September 2006 VA examination 
report.  The Veteran has also estimated a 50 percent decrease in 
range of motion when he experiences flare-ups of pain.  While the 
physicians who have examined the Veteran have not estimated his 
functional impairment due to pain during flare-ups, the September 
2003 VA examiner stated that there was only a mild functional 
impairment due to pain.  In this regard, as noted, the Veteran 
remains able to use his left hand for grasping, twisting, and 
pushing.  The Board also notes that any additional functional 
impairment due to tenderness, weakness, and swelling is 
contemplated in the 10 percent rating currently assigned.  
Therefore, the Board finds the preponderance of the evidence is 
against a finding that the Veteran's functional limitation due to 
pain warrants a rating in excess of 10 percent.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  

Finally, the Board has considered whether the Veteran was 
entitled to a "staged" rating for his service-connected left 
index finger disability, as the Court indicated can be done in 
this type of case.  See Hart, supra.  However, upon reviewing the 
longitudinal record in this case, the Board finds that the 
service-connected left index finger disability had not been more 
disabling than as currently rated under this decision at any 
point during the pendency of this claim and appeal.

Therefore, based on the foregoing, the Board finds the 
preponderance of the evidence is against the grant of a 
disability rating in excess of 10 percent for service-connected 
left index finger disability, and the benefit-of-the-doubt is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

Forehead Scar

Entitlement to service connection for residuals of a 
postoperative laceration scar on the forehead was established in 
May 1989, and the RO assigned a noncompensable (zero percent) 
disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7800 (1989), effective September 26, 1988.  

The Veteran has asserted that his service-connected scar 
disability warrants a higher, compensable rating.  

Under DC 7800, disfigurement of the head, face, or neck with one 
characteristic of disfigurement warrants a 10 percent evaluation.  
A 30 percent rating is warranted for disfigurement with visible 
or palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement.  A 50 percent 
rating is warranted for disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted for disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with six 
or more characteristics of disfigurement warrants an 80 percent 
evaluation.  

The eight characteristics of disfigurement are: scar five or more 
inches (13 or more centimeters) in length; scar at least one-
quarter inch (0.6 centimeters) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar adherent 
to underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); underlying 
soft tissue missing in an area exceeding six square inches (39 
square centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  See 
38 C.F.R. § 4.118, DC 7800, Note (1) (2009).

The Board notes that, during the pendency of the Veteran's claim 
and appeal, an amendment was made to the criteria for rating the 
skin, which was made effective October 23, 2008.  See 73 Fed. 
Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, 
DCs 7800 to 7805 (2009).  

Generally, in a claim for an increased rating, where the rating 
criteria are amended during the course of an appeal, the Board 
considers both the former and current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  However, the Board will not 
evaluate the Veteran's scars under the criteria in effect as of 
2008 because that amendment only applies to claims received by VA 
on or after October 23, 2008, or in a case where a veteran 
requests review of his disability under the new rating criteria.  
In this case, the Veteran's increased claim was received by VA in 
2006 and the Veteran has not requested that the scars associated 
with his service-connected knee disabilities be evaluated under 
the new rating criteria. 

Review of the pertinent evidence of record reflects that the 
Veteran's service-connected scar disability is located on the 
left temporal area of his head and is crescent-shaped.  The 
preponderance of the evidence consistently describes the service-
connected scar as superficial, with no skin irregularities or 
attachment to underlying tissue.  The evidence also reflects that 
the service-connected scar is not inflexible and does not cause 
limitation of motion.  See VA examination reports dated September 
2003, September 2006, and May 2008.  

The evidence of record does contain conflicting information about 
the length of the service-connected scar and whether there are 
impairments in the surface contour.  The evidentiary record 
contains three VA examination reports, which variously report 
that the service-connected scar measures 4 cm by 1 mm, 6 cm by 1 
mm, and 7 cm.  See VA examination reports dated September 2003, 
September 2006, and May 2008.  The evidentiary record also 
contains a June 2007 VA outpatient treatment record, which 
reflects that the scar measures .375 inches (1 cm) in diameter at 
the widest part.  

As to the surface contour of the scar, the September 2003 VA 
examination report reflects that the scar is depressed by 1 mm at 
one point.  However, the September 2006 VA examiner stated that 
there was no elevation or depression of the scar.  Nevertheless, 
the June 2007 VA outpatient treatment record reflects that there 
is some skin elevation associated with the scar.  Finally, while 
the May 2008 VA examination report does not contain any 
indication as to whether there was objective evidence of skin 
elevation or depression, the examiner noted that the Veteran 
reported that the scar is slightly tender and mildly elevated.  

In evaluating this claim, the Board notes that the objective 
evidence of record raises reasonable doubt as to whether the 
Veteran's service-connected scar measures at least one quarter of 
an inch at its widest part and whether the surface contour of the 
scar is elevated or depressed.  Because all reasonable is 
resolved in favor of the Veteran, the Board finds there is 
sufficient evidence that the service-connected scar disability is 
manifested by two characteristics of disfigurement.  Indeed, the 
evidence reflects that the scar is at least one quarter of an 
inch at its widest part and that the surface contour of the scar 
is elevated or depressed on palpation.  Because the evidence 
reflects that the service-connected scar is manifested by two 
characteristics of disfigurement, the Board finds that a 30 
percent disability rating is warranted under DC 7800.  

A disability rating higher than 30 percent is not warranted 
because there is no evidence that the service-connected scar is 
manifested by four or more characteristics of disfigurement; nor 
is there evidence that the scar results in disfigurement with 
tissue loss, gross distortion, or asymmetry of two or more 
features or paired sets of features.  

The Board has considered whether the Veteran was entitled to a 
"staged" rating for his service-connected forehead scar 
disability, as the Court indicated can be done in this type of 
case.  However, after reviewing the record in this case, the 
Board finds that, at no time during the pendency of this claim 
and appeal, has the service-connected forehead scar been more 
disabling than as currently rated under this decision.

In summary, and for the reasons and bases set forth above, the 
Board finds that the Veteran's service-connected postoperative 
forehead scar warrants a 30 percent disability rating under DC 
7800.  All reasonable doubt has been resolved in favor of the 
Veteran.  See Gilbert, 1 Vet. App. at 55.  




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

With respect to the claims to reopen, review of the record 
reveals the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2007 that fully addressed all 
required notice elements and was sent prior to the initial AOJ 
decision in this matter.  Indeed, the June 2007 letter included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why his claims were previously denied.  Consequently, 
the Board finds that adequate notice has been provided, as the 
Veteran was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.  

With respect to the increased rating claims, review of the record 
reveals the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2006 that fully addressed all 
required notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter also informed the Veteran of 
what evidence was required to substantiate his claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  

Finally, the Board notes the RO sent the Veteran letters in March 
2006 and October and December 2008, which informed him of how 
disability ratings and effective dates are assigned and of the 
rating criteria used to evaluate his service-connected left index 
finger and forehead scar disabilities.  See Dingess, supra; 
Vazquez-Flores, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's service treatment records and post-service treatment 
records from VA and private health care providers dated from 1994 
to 2008.  The Veteran was also afforded VA examinations in 
September 2003, September 2006, December 2007, and May 2008.  
Significantly, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claims on appeal.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

New and material evidence not having been submitted, the claims 
of entitlement to service connection for a right knee disability 
and entitlement to secondary service connection for a left knee 
disability are not reopened, and the appeal is accordingly 
denied.

Entitlement to a disability rating in excess of 10 percent for 
service-connected left index finger disability is denied.  

A 30 percent disability rating, but no higher, is warranted for 
service-connected postoperative forehead laceration scar.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


